         Case 3:19-cv-00157-JAH-MDD Document 1-1 Filed 01/24/19 PageID.9 Page 1 of 1
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   United States District Court, Southern District of California
DOCKET NO.                      DATE FILED                            333 West Broadway, Suite 420
    19-cv-00157-JAH-MD                    1/24/2019                   San Diego, CA 92101
PLAINTIFF                                                                         DEFENDANT
Luminence, LLC                                                                    Ultramailers, Inc.; CM Enterprises, Inc.; Theod Simonian,
                                                                                  an individual; Haik Abdunuryan, an individual



        COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OR WORK
     REGISTRATION NO.

1 VA 1-897-465                   Girl Wearing Glowbys 1                                                         LUMINENCE, LLC,

2 VA 2-030-354                   Girl with Pigtails Wearing Glowbys                                             LUMINENCE, LLC,

3 VA 2-058-360.                  Girl Wearing Purple Glowbys                                                    LUMINENCE, LLC,

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill             G Other Pleading
        COPYRIGHT
                                                            TITLE OF WORK                                                AUTHOR OF WORK
     REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order        G Judgment                                     G Yes        G No

CLERK                                                        (BY) DEPUTY CLERK                                              DATE



                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                               Reset
